



Exhibit 10.2






















INSPERITY, INC.


DIRECTORS COMPENSATION PLAN




(Amended and Restated as of April 1, 2017)



























































--------------------------------------------------------------------------------






INSPERITY, INC.
DIRECTORS COMPENSATION PLAN




Table of Contents




 
Page
 
SECTION 1.
DEFINITIONS
1


 
 
 
SECTION 2.
ADMINISTRATION
4


 
 
 
SECTION 3.
PARTICIPANTS
4


 
 
 
SECTION 4.
BENEFITS
4


 
 
 
SECTION 5.
GENERAL PROVISIONS
8


 
 
 









i



--------------------------------------------------------------------------------






INSPERITY, INC.
DIRECTORS COMPENSATION PLAN


PREAMBLE


WHEREAS, Insperity, Inc. (the “Company”) previously adopted the Insperity, Inc.
Directors Compensation Plan (the “Plan”) in order to promote the interests of
the Company by encouraging Directors (as defined below) to acquire or increase
their equity interests in the Company and to provide a means whereby such
persons may develop a sense of proprietorship and personal involvement in the
development and financial success of the Company; and
WHEREAS, effective August 15, 2012, the Company amended and restated the Plan in
its entirety; and
WHEREAS, effective January 1, 2015, the Company amended the Plan; and
WHEREAS, effective October 1, 2015, the Company amended the Plan; and
WHEREAS, the Company desires to amend and restate the Plan in its entirety.
NOW, THEREFORE, the Company hereby amends and restates the Plan as set forth
herein, effective as of April 1, 2017.
SECTION 1.
DEFINITIONS
For purposes of the Plan, the following terms shall have the meanings indicated:
1.1    Annual Director Award Date means for each calendar year in which this
Plan is in effect, the date on which the annual meeting of the stockholders of
the Company is held in that year.
1.2    Applicable Date means for the annual Board retainer, committee membership
retainers and annual committee chair fees, the last day of the quarter.


1



--------------------------------------------------------------------------------





1.3    Award Agreement means Award Agreement as such term is defined under the
Insperity, Inc. 2012 Incentive Plan.
1.4    Board means the Board of Directors of the Company.
1.5    Cause means:
(a)
the Director whose removal is proposed has been convicted, or when a Director is
granted immunity to testify when another has been convicted, of a felony by a
court of competent jurisdiction and such conviction is no longer subject to
direct appeal;

(b)
such Director has been found by the affirmative vote of a majority of the entire
Board at any regular or special meeting of the Board called for that purpose or
by a court of competent jurisdiction to have been guilty of willful misconduct
in the performance of his or her duties to the Company in a matter of
substantial importance to the Company; or

(c)
such Director has been adjudicated by a court of competent jurisdiction to be
mentally incompetent, which mental incompetency directly affects his or her
ability as a Director of the Company.

1.6    Committee means the Compensation Committee of the Board or any other
committee as may be designated by the Board.
1.7    Common Stock means Common Stock as such term is defined under the
Insperity, Inc. 2012 Incentive Plan.
1.8    Compensation means the Participant’s annual Board retainer, committee
membership retainers and any retainers and fees earned by the Participant for
chairing committees


2



--------------------------------------------------------------------------------





during the applicable calendar year, as set forth in Appendix A, which may be
amended from time to time by the Board.
1.9    Director means a member of the Board, excluding any individual who is
also an employee of the Company or a subsidiary thereof.

1.10    Disability means the inability to perform the duties of the Director’s
position for a period of six (6) consecutive months or for an aggregate of six
(6) months during any twelve (12) month period after the Grant Date by reason of
any medically determinable physical or mental impairment, as determined by the
Board in the Board’s sole discretion.    

1.11    Reserved.
1.12    Fair Market Value means, as applied to a specific date, Fair Market
Value as such term is defined under the Insperity, Inc. 2012 Incentive Plan.
1.13    Grant Date means the automatic date of grant of an award under the Plan
as provided for in Section 4.
1.14    Insperity, Inc. 2012 Incentive Plan or 2012 Incentive Plan means the
Insperity, Inc. 2012 Incentive Plan, effective May 16, 2012, and as amended from
time to time.
1.15    Option means an Option as such term is defined under the Insperity, Inc.
2012 Incentive Plan.
1.16    Participant means each Director, excluding any Director who elects in
writing not to participate in the Plan.
1.17    Stock Award means a Stock Award as such term is defined under the
Insperity, Inc. 2012 Incentive Plan.
1.18    Treasury Stock means issued shares of Company Stock that are held by the
Company.


3



--------------------------------------------------------------------------------





SECTION 2.
ADMINISTRATION
2.1    Administration. The Plan shall be administered by the Board. The Board
shall have the complete authority and power to interpret the Plan, prescribe,
amend and rescind rules relating to its administration, determine a
Participant’s right to a payment and the amount of such payment, and to take all
other actions necessary or desirable for the administration of the Plan. In the
event the Board determines that the number of actual meetings for the Board or a
committee exceeds three (3) times the number of regularly scheduled meetings
during a calendar year, the Board may provide for an adjustment to the
Compensation paid for the corresponding retainer to compensate Directors for the
additional attended meetings. All actions and decisions of the Board shall be
final and binding upon all persons.
2.2    Capitalized Terms. To the extent not defined in this Plan, capitalized
terms shall have the meanings assigned thereto in the 2012 Incentive Plan.


SECTION 3.
PARTICIPANTS
3.1    Participants. Each Director shall be eligible to be a Participant.


SECTION 4.
BENEFITS



4.1    Retainer, Meeting and Committee Chair Fees. The Compensation of Directors
is set forth in Appendix A. The Compensation for annual retainers and annual
committee chair fees, if any, shall be paid to each Director on a quarterly
basis, with each installment being equal to one-


4



--------------------------------------------------------------------------------





fourth of the annualized amount set forth in Appendix A and being paid as soon
as administratively feasible following the end of the quarter. Annually, each
Director may elect, prior to the date that the Compensation would otherwise be
first payable to such Director in cash, to receive all such Compensation in
shares of Company Stock. The number of shares of Company Stock to be paid to an
electing Director shall be determined by dividing the Director’s Compensation to
be paid on such date by the Fair Market Value of the Company Stock on the
Applicable Date, with any fractional share paid in cash. Notwithstanding the
foregoing, however, payment in shares of Company Stock may only be made by the
Company with shares of Treasury Stock. In the event the number of shares of
Treasury Stock is insufficient on any date to make all such payments provided
for in this Section 4.1 in full, then all Directors who are entitled to receive
shares of Company Stock on such date shall share ratably in the number of shares
available and the balance of each such Director’s Compensation shall be paid in
cash. An individual Director’s ratable share shall be calculated by dividing
such Director’s eligible Compensation applicable to such payment by the total of
all electing Directors’ eligible Compensation applicable to such payment. An
election to receive payment of Compensation in Company Stock rather than in cash
shall be made in such manner as the Committee may from time to time prescribe.
4.2    Equity Award Grants. Directors shall be granted equity awards in
accordance with the terms provided below and subject to applicable terms and
limitations set forth in the Company’s 2012 Incentive Plan and the applicable
Award Agreements. Notwithstanding anything herein to the contrary, if the number
of shares of Common Stock available for equity awards under the 2012 Incentive
Plan is insufficient to make all grants of the awards provided for below on the
applicable grant date, then all Directors who are entitled to an award on such
date shall share ratably in the


5



--------------------------------------------------------------------------------





number of shares then available for awards under the 2012 Incentive Plan, and
Directors shall have no right to receive an award with respect to the
deficiencies in the number of available shares.
4.3    Reserved.
4.4    Annual Director Award.
a.
On the Annual Director Award Date, each Director who is in office immediately
after the annual meeting on such date shall be granted a Stock Award of a number
of shares of Common Stock with an aggregate Fair Market Value as set forth in
Appendix A, determined as of the date prior to the Grant Date. The Annual
Director Awards shall be 100% vested and exercisable and shall be rounded up to
the next higher whole share amount in the case of a fractional share amount. No
Annual Director Award will be made to an individual Director if such Director
gives advance written notice to the Board that he or she does not wish to
receive such award.

b.
A Director who is appointed to the Board for the first time after April 1, 2017,
shall be automatically granted, on the date of his or her appointment to the
Board, a Stock Award of a number of shares of Common Stock with an aggregate
Fair Market Value equal to the Annual Director Award as set forth in Appendix A,
determined as of the date prior to the Grant Date, but such Award shall be
pro-rated based on the date of the last annual meeting, rounded to the nearest
month (“Initial Annual Director Award”). The Initial Annual Director Award shall
be 100% vested and exercisable and shall be rounded up to the next higher whole
share amount in the case of a fractional share amount.



6



--------------------------------------------------------------------------------





c.
Notwithstanding the foregoing, a Director whose initial service on the Board
begins as a result of being elected or appointed to the Board at the annual
meeting shall receive the Annual Director Award, but not an Initial Annual
Director Award.

4.5    Termination of Director Options. Any Option previously granted to a
Director shall terminate and be of no force and effect with respect to any
shares of Common Stock not previously purchased by the Director upon the first
to occur of:
(i)    the tenth (10th) anniversary of the Grant Date for such award; or
(ii)    the expiration of (A) three months following the Director’s termination
of service for Cause; or (B) three years following the Director’s termination of
service for any other reason.
Notwithstanding anything herein to the contrary, the normal expiration date for
Options shall not be extended.
4.6    Forfeiture of Director Stock Awards. Any portion of a Stock Award to a
Director which has not become vested on or before the date of the Director’s
termination of service shall be forfeited.
4.7    Award Agreement. Each Option and Stock Award that is not 100% vested,
granted to a Director shall be evidenced by an Award Agreement between the
Company and such Director that sets forth the terms, conditions and limitations
described in this Plan, if any, the 2012 Incentive Plan and any additional
terms, conditions and limitations applicable to the Option or the Stock Award.
4.8    Pro-Ration of Compensation. In the event a Director is elected or
appointed to the Board at any time during the year, or if a Director becomes a
committee member or committee chair during the calendar year, the annual Board
and committee retainer and annual committee chair fee


7



--------------------------------------------------------------------------------





shall be paid pro-rata based on service for the calendar year quarter, rounded
to the nearest month based on the date of election or appointment. In the event
a Director resigns from the Board, a committee or as committee chair,
compensation for the respective retainer or fee will be similarly paid pro-rata
based on service for the calendar year quarter.


SECTION 5.
GENERAL PROVISIONS
5.1    Amendment and Termination. The Board may from time to time amend, suspend
or terminate the Plan, in whole or in part; provided, however, no amendment,
suspension or termination of the Plan may impair the right of a Participant to
receive any benefit accrued hereunder prior to the effective date of such
amendment, suspension or termination. Notwithstanding the preceding sentence,
equity awards under the Plan will cease without any action of the Committee or
Board if the 2012 Incentive Plan expires and the Board does not designate a
successor plan under which the equity awards are to be made.
5.2    Compliance with Securities Laws. It is the intention of the Company that,
so long as any of the Company’s equity securities are registered pursuant to
Section 12(b) or 12(g) of the Securities Exchange Act of 1934, as amended, this
Plan shall be operated in compliance with Section 16(b) thereof.



5.3    Applicable Law. Except to the extent preempted by applicable federal law,
the Plan shall be construed and governed in accordance with the laws of the
State of Delaware.


8



--------------------------------------------------------------------------------


APPENDIX A




Insperity, Inc. Directors Compensation Plan
(Amended and Restated as of April 1, 2017)






Directors' Compensation & Equity Awards




 
Board
Compensation Committee
FRMA Committee
N&CG Committee
Lead Independent Director
 
 
 
 
 
 
Annual Retainer
$61,000
$10,000
$15,000
$5,000
$20,000
 
 
 
 
 
 
Annual Committee Chair Fees
N/A
$15,000
$25,000
$10,000
N/A
 
 
 
 
 
 
Annual Director Award
$105,000
N/A
N/A
N/A
N/A







